Judgment, Supreme Court, Bronx County (Irene J. Duffy, J.), rendered on July 17, 1989, convicting defendant, after a jury trial, of reckless endangerment in the first degree, and sentencing him, as a predicate felon, to an indeterminate term of imprisonment of from 3Vz to 7 years, unanimously affirmed.
The court properly denied defendant’s speedy trial (CPL 30.30) motion, even though the People did not produce defendant when the court called defendant’s case on December 21, 1988. The record indicates that defendant was in court later that day, and that defendant, in any event, would have sought an adjournment. Accordingly, the time period between December 21, 1988 and January 18, 1989 was not chargeable to the People (People v Hughes, 136 AD2d 916). Concur—Murphy, P. J., Kupferman, Sullivan, Wallach and Rubin, JJ.